Opinion by
Woodward, P. J.
By the fourth section of the act of the 20th of March, 1810, the entry of bail within twenty days after the judgment of a justice of the peace, is made absolutely essential to sustain an appeal to the common pleas. In this case, the judgment was entered by the aider-man, on the 17th of January, 1870. The time for perfecting the appeal expired on the 6th of February, and after that the plaintiff’s right to execution was absolute. An appeal was applied for on the 29th of January, and the recognizance signed by the surety, appears on the transcript as dated on that day. The alderman certifies, however, that the “bail was signed February 9th,” and this is in accordance with parol proof. There was no neglect or mistake of the officer which the defendant can set up here. When he called at the office to say that the bail was out of town, and the alderman told him that it would make no difference if he brought him in within a few days — there were still eight days within which to perfect the appeal. He chose to wait eleven days, and then the bail was brought in after the plaintiff had directed the alderman to issue execution-
The rule to show cause is made absolute.